Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Amendment after Non-final office action filed on October 21, 2022, is acknowledged and has been entered. 
Claims 1, 9 and 22 have been amended. 
Claims 7, 15, and 28 have been canceled. 
Applicant’s has elected species: a mutated protein/gene: NTRK; a specific therapeutic agent: Panitumumab filed on June 28, 2022.
Since no prior art teaches diagnosis and/or treating a cancer or tumor having high microsatellite instability (MSI) with detection of one or more mutations in NTRK, wherein the mutation in NTRK is I699V in NTRK1, PT716S in NTRK2, or R745L in NTRK3. Other species are also included in the examination. 
	Accordingly, claims 1, 3-6, 9-14, and 22-27 are currently being examined. 

MAINTAINED/MODIFIED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high microsatellite instability” in claims 22 is a relative term which renders the claim indefinite. The term “high microsatellite instability” is not clearly defined by the claim, the specification and claims do not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Neither the specification nor the claims not teach at what point the microsatellite instability is considered high.
Section 2171 of the M.P.E.P. states

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of “high microsatellite instability”, one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of “high microsatellite instability”, and the amount of deviation acceptable under the term “high microsatellite instability”.
Claims 23-27 are also rejected because these claims are dependent on claim 22. 
Appropriate corrections are required.

Response to Arguments
	For the objection of specification, the applicant argues:

    PNG
    media_image1.png
    244
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    133
    627
    media_image2.png
    Greyscale

Applicant’s arguments have been considered, but have been only found partially persuasive. Rejection for claims 1, 3-6, and 9-14 have been withdrawn in view of the claim amendments and Applicant’s argument. Regarding to claims 22-27, although as applicant argued, Specification described in one example that “high microsatellite instability” is described by two or more abnormal mononucleotide repeat, while low microsatellite instability is described one abnormal mononucleotide repeat. However, as evidenced by claim 1, given BRI, “high microsatellite instability” can has as few as one mutation in EGFR or NTRK.  Thus, it is unclear what definition of high microsatellite instability is controlling in claims 22-27.   As such, one ordinary skill in the art cannot determine what subject matter is or is not within the scope of the claim. Therefore, the rejection is maintained.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 
Claims 1, 3-6, 9-14, and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for diagnosing and treating a cancer or tumor having high microsatellite instability in a subject in need thereof, comprising: analyzing a sample from the subject for the presence of one or more mutations in EGFR and/or NTRK, wherein the subject is diagnosed with a cancer or tumor having high microsatellite instability if the one or more mutations in EGFR and/or NTRK are detected; and administering a therapeutic agent to the diagnosed subject, wherein the therapeutic agent is an agent used to treat EGFR-related cancer and/or NTRK-related cancer, wherein the mutation in EGFR is T790M, does not reasonably provide enablement for “A method for diagnosing and treating a cancer or tumor having high microsatellite instability in a subject in need thereof, comprising: analyzing a sample from the subject for the presence of one or more mutations in EGFR and/or NTRK, wherein the subject is diagnosed with a cancer or tumor having high microsatellite instability if the one or more mutations in EGFR and/or NTRK are detected; and administering a therapeutic agent to the diagnosed subject, wherein the therapeutic agent is an agent used to treat EGFR-related cancer and/or NTRK-related cancer, wherein the mutation in EGFR is N700D, G719D, T725M, T790M, or E884K, and the mutation in NTRK is I699V in NTRK1, P716S in NTRK2, or R745L in NTRK3” The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
Claims 1, 3-6, 9-14, and 22-27 are drawn to a method of treating of a cancer or tumor having high microsatellite instability in a subject in need thereof, comprising: analyzing a sample from the subject for the presence of one or more mutations in EGFR and/or NTRK, wherein the subject is diagnosed with a cancer or tumor having high microsatellite instability if the one or more mutations in EGFR and/or NTRK are detected; and administering a therapeutic agent to the diagnosed subject, wherein the therapeutic agent is an agent used to treat EGFR-related cancer and/or NTRK-related cancer, wherein the mutation in EGFR is N700D, G719D, T725M, T790M, or E884K, and the mutation in NTRK is I699V in NTRK1, P716S in NTRK2, or R745L in NTRK3. (claims 1, 3-6, and 9-14); or treating a cancer or a tumor having high microsatellite instability in a subject in need thereof, comprising: analyzing a sample from the subject for the presence of one or more mutations in EGFR and/or NTRK; and administering a therapeutic agent to the subject having one or more mutations in EGFR and/or NTRK, wherein the therapeutic agent is an agent used to treat EGFR-related cancer or NTRK-related cancer, and wherein the mutation in EGFR is N700D, G719D, T725M, T790M, or E884K, and the mutation in NTRK is I699V in NTRK1, P716S in NTRK2, or R745L in NTRK3 (claims 22-27).
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
Independent claims 1, 9 and 22 encompass: 1) an unspecified therapy agent, which includes all possible agents with different structure, different mechanism, different targets; 2) an unspecified EGFR and/or NTRK-related cancer. It is known that cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands. For example, an NTRK-related cancer occurs in pretty much every part of the body, as evidenced by Table 1 of Amatu (Amatu et al., ESMO Open 2016; 1:e000023, Publication Date: 2016-03-18, of record). Accordingly, the claims are so broad that they essentially encompass unlimited number of therapeutic agents used to treat EGFR-related cancer and/or NTRK-related cancer and broad genus of NTRK-related or EGFR-related cancers with different origin and different mechanism. Furthermore, the claims or specification do not clearly define EGFR-related cancer or NTRK-related cancer. Given BRI, all cancers are EGFR-related or NTRK-related because all cancers either have a wild-type or mutated EGFR and/or NTRK.
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
	The pharmaceutical art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity. The instant claims read on treatment with a broad genus of therapeutic agents used to treat EGFR-related cancer and/or NTRK-related cancer for a large number of EGFR-related cancer and/or NTRK-related cancers with one or more mutations in EGFR is N700D, G719D, T725M, T790M, or E884K, and the mutation in NTRK is I699V in NTRK1, P716S in NTRK2, or R745L in NTRK3 necessitating an exhaustive search for the embodiments suitable to practice the claimed invention.
It is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042, or record) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370, of record) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. Additionally, cancers are heterogeneous in their phenotypes and response to therapeutics. Gerdes et al. (Front. Oncol. 12/18/2014 doi: 10.3389/fonc.2014.00366, pp. 1-12, of record) teach that cancer is a multifaceted disease characterized by heterogeneous genetic alterations, cellular metabolism at the organ, tissue, and cellular levels and these conditions vary between cancers. See abstract and Fig. 1. Gerdes et al. teach that the tumor microenvironment is a highly heterogeneous mix of cellular and non-cellular components and can promote or be antagonistic to tumor growth.  See Tumor Microenvironment-Heterogeneity and Anticancer Therapeutic Target-pp. 5-6 and Fig. 1.  Furthermore, Kaiser (Science, 2006, 313: 1370, of record) teaches that in a genomic analysis of mutations in breast and colon cancers, it was found that the cancer genes differ between each colon and breast cancers and each tumor had a different pattern of mutations.  Kaiser teaches that the steps to cancer may be more complex than had been anticipated. See 3rd col.
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. The instant specification offers working examples of a cancer or tumor having one or more mutations in EGFR and/or NTRK (e.g. NTRK1, NTRK2 and NTRK3), See Examples 7 and 8. However, Applicant fails to provide information allowing the skilled artisan to ascertain the treatment of cancers with NTRK mutations by administration of any therapeutic agent without undue experimentation, even for Panitumumab (the elected species). In the instant case, the claimed mutations show association with high microsatellite instability with only one cancer (CRC) sample are described, See Example 8. However, no working examples for treatment of the cancer are provided.
Specially, Braghiroli (Braghiroli et al., Journal of Clinical Oncology 34, no. 15-suppl, page 4102, Publication Date: 2016-05-20, of record) teaches the genetic profiles of patients with metastatic appendiceal adenocarcinoma (AAC) by next generation sequencing using MSK-IMPACT platform, or by MALDI-TOF mass spectroscopy genotyping (Sequenom). Potentially treatable alterations were present in 12% of patients, including NTRK (2). Mutational sequencing in AAC indicates that 12% have mutations in genes such as BRAFV600E, MTOR, ERBB2 and NTRK with the potential to expand investigational options. Panitumumab/cetuximab does not appear to have therapeutic efficacy comparable to historic controls in RAS/RAF wt CRC. See Abstract. Furthermore, Amatu (Amatu et al., ESMO Open 2016; 1:e000023, Publication Date: 2016-03-18, of record) teaches the major challenge in the development of NTRK target therapy is the low incidence in each single tumor histology that is counterbalanced by a wide distribution of NTRK alterations across multiple histologies. See page 7, § Conclusions and Future Perspectives; Page 4, Table 1. Additionally, Amatu teaches there is a limited number of reported Trk receptor tyrosine-kinase inhibitors in the literature and only a few of these have been tested in clinical trials.  See page 5-left column and Table 1. 
Regarding to EGFR mutations, Yun (Yun et al., PNAS, vol. 105, 6, 2070-2075, Publication Date: 2008-02-12) teaches that EGFR with T790M mutation bind Gefitnib (a TKI) with low nanomolar affinity, in addition, increased ATP of the L858R/T790M EGFR mutant confers drug resistance because TKIs such as gefitinib must compete with ATP for binding to the kinase active site of EGFR. See Results. Although Yun (Yun et al., PNAS, vol. 105, 6, 2070-2075, Publication Date: 2008-02-12), Regales (Regales et al., J. Clin. Invest.119:3000-3010, Publication Date: October 2009) and Haber (Haber et al., US 2016/0310482 A1, Publication Date: 2016-10-27), teach treatments for cancers with T790M mutation in EGFR, no treatment has been established for cancers with other mutations encompassed by the claims.
Taken together, one ordinary skilled in the art would not have expected that any therapeutic compound could treat all cancers with specific EGFR and/or NTRK mutations encompassed by these claims.  Although there are EGFR and NTRK directed therapeutic agents known in the art, the specification or prior art has not shown any of these agents to be effective in treating cancers with the claimed mutations, except for T790M mutation in EGFR.
The quantity of experimentation needed:
The factors outlined in In Re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
Due to the large quantity of experimentation necessary to test the use of therapeutic agents treating various cancers encompassed by the claims; the lack of direction/guidance presented in the specification regarding to treatment of the claimed cancers; the state of the prior art which establishes the unpredictability cancer treatment in general and treatment of cancers with NTRK and/or EGFR mutations in particular; and the breadth of the claims, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Response to Arguments
	For the Enablement rejection for claims 1, 3-6, 9-14, and 22-27, the applicant argues:

    PNG
    media_image3.png
    494
    633
    media_image3.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. Applicant recited specific mutations in EGFR and/or NTRK, however, claims 1, 9 and 22 encompass: 1) an unspecified therapy agent, which includes all possible agents with different structure, different mechanism, different targets; 2) an unspecified EGFR and/or NTRK-related cancer. As set forth above, the specification has not shown any working example of a therapeutic agent to treat EGFR-related cancer and/or NTRK-related cancer, to treat cancers with mutations encompassed by these claims, e.g. cancers with mutation such as I699V in NTRK1, P716S in NTRK2, or R745L in NTRK3. Although claims 3-5, 11013, and 24-26 provide examples of therapeutic agents that can be used, however, given the unpredictability in cancer therapy, variability in cancers, one ordinary skill in the art would not expect all these agents would be effective to treat all types of cancers with those mutations. As evidenced by Yun, Gefitnib would not be effective for cancers with an EGFR mutation of T790M. Thus, even for colorectal cancer, one ordinary skill in the art would not expect all therapeutic agents encompassed by the claims would be effective for all the cancers with mutations encompassed by the claims. Since there are unlimited cancers which are EGFR and/or NTRK-related, as set forth above, it would take undue experimentation to test unlimited therapeutic agents to unlimited cancers to find the effective treatment.
Therefore, the claims are rejected for the reasons of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6, 9-14, and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regales (Regales et al., J. Clin. Invest.119:3000-3010, Publication Date: October 2009).
Regales teaches that after 1 year on therapy, patients with drug-sensitive EGFR mutations whose tumors initially respond to gefitinib or erlotinib eventually develop acquired resistance. In about half of the cases, tumor biopsied after disease progression contain a second-site mutation in the EGFR kinase domain. The most common (>90%) alteration involves a C [Wingdings font/0xE0] T change at nucleotide 2369 in exon 20, which results in substitution of T790M. See bridging paragraph of pages 3000-3001. It’s noted that based on claim 1, tumor with substitution of T790M is a cancer or tumor having high microsatellite instability. 
Regales teaches that epithelial tumors often display aberrant expression EGFR. Current clinically available anti-EGFR therapies include antibodies and small molecule tyrosine kinase inhibitors (TKIs). The anti-EGFR therapies have been approved for use for colorectal, head and neck, and lung cancers. See Introduction.
Regales teaches that based on crystal structure analyses, the EGFRT790M substitution may impair binding of either gefitinib or erlotinib to the EGFR ATP-binding pocket. The changes could also alter the relative affinity of ATP versus drug. In addition, T790M change increase kinase activity and oncogenic potential when compared with wild-type protein. See page 3001, col. 1, para. 1-2.
Regales teaches that dual targeting of EGFR with both an antibody (cetuximab) and a second-generation EGFR TKI (BIBW-2992) was effective at targeting T790M driven tumors and induced dramatic tumor shrinkage. See abstract, page 3001, col. 2, para. 1, and § Results and Figures 3-5. 
Regales teaches that dual targeting approach with both a TKI and an antibody could serve as an important model for targeting other receptor tyrosine kinase activated in various human cancers. See page 3008, col. 1, para. 2.
Although Regales does not teach diagnosing a cancer or tumor having high microsatellite instability, it would have been prima facie been obvious to one of ordinary skill in the art at the time the invention was filed to treat an EGFR-related cancer with an TKI, and identify patients with mutation T790M in EGFR (having high microsatellite instability as claimed), and treat them with a combination therapy of  cetuximab + BIBW-2992 , since these patients are likely to develop resistance to TKI treatment. One would have been motivated to treat with cetuximab and BIBW-2992 because Regales teaches that dual targeting of EGFR with both cetuximab and BIBW-2992 was effective at targeting T790M driven tumors and induced dramatic tumor shrinkage. 
Regarding claims 10 and 23, Regales teaches that the mutation can be detected from tumor biopsy. See bridging paragraph of pages 3000-3001

Claim(s) 1, 3, 4, 6, 9-12, 14, 22-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber (Haber et al., US 2016/0310482 A1, Publication Date: 2016-10-27).
Haber teaches that EGFR is frequently upregulated in solid epithelial tumors. And EGFR tyrosine kinase inhibitors are used in treating EGFR-related tumors. See [0008].
Haber teaches that epithelial cell cancers include colon cancer, lung cancer, breast cancer. See [0001].
Haber teaches that T790M mutation confers resistance to gefitinib and/or erlotinib treatment. See [0021].
Haber teaches a method of treating cancer, comprising administering to a subject having a mutation in EGFR, namely, a substitution of a methionine for a threonine at position 790 (T790M) (a cancer or tumor having high microsatellite instability), a pharmaceutical composition comprising an irreversible EGFR inhibitor. See [0021]
Haber teaches EGFR sequence analysis in recurrent metastatic lesions from two NSCLC patients with acquired gefitinib resistance. T790M is detectable at low levels compared with the wild-type allele. See [0022] and Figs 1A-1B. Clinical specimens of recurrent NSCLC were obtained at autopsy. The entire kinase domain of EGFR was sequences after analysis of uncloned PCR products. Multiple clones of exon 20 were sequenced to examine codon 790. See [0075].
Haber teaches that irreversible EGFR inhibitors are effective in inhibiting cancers with EGFR T790M mutation. See [0031].
Haber teaches EGFR irreversible inhibitors, e.g. EKB-569, HKI-357 and HKI-272. See [0032]. As evidenced by Matsui (Matsui et al., Abstract of the 11th World Conference on Lung Cancer, 3-6 July 2005, Barcelona, Spain), EKB-569 is an irreversible EGFR tyrosine kinase inhibitor. See Title.
Haber teaches that the subject’s tumor harbors mutations are indicative gefitinib and/or erlotinib sensitivity or resistance, e.g. the T790M mutation. See [0037].
Haber teaches inhibition of T790M EGFR signaling and enhanced cell killing by irreversible inhibitors. See [0092] – [0096].
Haber teaches that TKI may be combined with other tyrosine kinase inhibitors, chemotherapy, radiation, etc. See [0033].
Although Haber does not teach diagnosing a cancer or tumor having high microsatellite instability, it would have been prima facie been obvious to one of ordinary skill in the art at the time the invention was filed to identify EGFR-related cancer patients with the T790M mutation (having high microsatellite instability as claimed), because the mutation is indicative gefitinib and/or erlotinib resistance, and treat then with an irreversible TKI inhibitor e.g. EKB-569, because irreversible TKI inhibitor is more effective for tumors with the mutation. The motivation would have been to find a better and more effective therapy for the patient population because Haber teaches inhibition of T790M EGFR signaling and enhanced cell killing by irreversible inhibitors.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642